Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed August 10, 2021, which cancels claims 1-110 and newly adding claims 111-130 is acknowledged.  Claims 111-130 are pending and will be examined.

Claim Objections
Claims 112-113 are objected to because of the following informalities:  Claim 112 is dependent on a claim that does not exist.  It appears the claim should depend from claim 111 but instead claim 112 and 113 both depend from claim 11111.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 111-130 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miotke et al. (Anal Chem, 2014, 86, 2618-2624, IDS reference).
With regard to claim 111, Miotke teaches a method of quantifying a nucleic acid target in a sample, the method comprising: 
(a) providing a mixture comprising: 
i. a plurality of nucleic acid molecules derived from, and/or corresponding with, said nucleic acid target; and ii. a plurality of oligonucleotide probes, each of which corresponds to a different region of said nucleic acid target (Abstract, Fig 1, where samples are partitioned into droplets and detected using probes); 
(b) partitioning said mixture into a plurality of partitions (Abstract, Fig 1, where samples are partitioned into droplets and detected using probes); 
(c) generating a plurality of signals in said plurality of partitions, wherein said plurality of signals are detectable in one color channel, and wherein at least one signal of said plurality of signals corresponds with a unique combination of two or more of said plurality of nucleic acid molecules in a partition of said plurality of partitions (Abstract, Fig 1, where samples are partitioned into droplets and detected using probes); 
(d) detecting from multiple partitions of said plurality of partitions said plurality of signals in said color channel (Abstract, Fig 1, where samples are partitioned into droplets and detected using probes); and 
(e) based on said detecting, quantifying said nucleic acid target in said sample (Abstract, Fig 1, where samples are partitioned into droplets and detected using probes and within the Abstract it is clear that quantification is the goal).  

With regard to claim 113, Miotke teaches a method of claim 11111, wherein said sample further comprises (iii) an additional plurality of nucleic acid molecules derived from, and/or corresponding with, an additional nucleic acid target and (iv) an additional plurality of oligonucleotide probes, each of which corresponds to a different region of said additional nucleic acid target (Fig 2, where primers are designed so that the amplicon is targeted at various distinct locations on a target region).  
With regard to claim 114, Miotke teaches a method of claim 113, wherein at least a portion of said plurality of signals is generated by said plurality of oligonucleotide probes and said additional plurality of oligonucleotide probes (Fig 3 where multiple targets are detected, either in singleplex or multiplex).  
With regard to claim 115, Miotke teaches a method of claim 111, wherein said sample comprises blood or plasma.  
With regard to claim 116, Miotke teaches a method of claim 111, wherein said nucleic acid target is a chromosome (Fig 2, where primers are designed so that the amplicon is targeted at various distinct locations on a target region which is a chromosome).  
With regard to claim 117, Miotke teaches a method of claim 116, wherein said chromosome is chromosome 21, chromosome 18, chromosome 15, chromosome 13, an X chromosome, or a Y chromosome (Fig 2, where primers are designed so that the amplicon is targeted at various distinct locations on a target region which is a chromosome, Chr 13).  

With regard to claim 119, Miotke teaches a method of claim 118, wherein said amplifying degrades said plurality of oligonucleotide probes, thereby generating said plurality of signals (see Abstract).  
With regard to claim 120, Miotke teaches a method of claim 111, wherein said plurality of signals is a plurality of fluorescent signals or a plurality of chemiluminescent signals (Fig 3 where multiple targets are detected, either in singleplex or multiplex).  
With regard to claim 121, Miotke teaches a method of claim 111, wherein said plurality of oligonucleotide probes each bind to a different region of said nucleic acid target (Fig 2, where primers are designed so that the amplicon is targeted at various distinct locations on a target region which is a chromosome).  
With regard to claim 122, Miotke teaches a method of claim 111, wherein said at least one of said plurality of signals uniquely corresponds with a presence of exactly two of said plurality of nucleic acid molecules in said partition (Fig 3 where multiple targets are detected, either in singleplex or multiplex).  
With regard to claim 123, Miotke teaches a method of claim 111, wherein at least one signal of said plurality of signals corresponds with two or more unique combinations of said plurality of nucleic acid molecules (Fig 3 where multiple targets are detected, either in singleplex or multiplex).  
With regard to claim 124, Miotke teaches a method of claim 123, wherein said at least one signal of said plurality of signals (A) corresponds with a presence of one of said plurality of 
With regard to claim 125, Miotke teaches a method of claim 111, further comprising, based on said detecting, determining for each partition of said plurality of partitions a probability that one or more nucleic acid molecule(s) of said plurality of nucleic acid molecules is present in said partition, thereby generating a plurality of probabilities (Fig 3 where multiple targets are detected, either in singleplex or multiplex).  
With regard to claim 126, Miotke teaches a method of claim 125, wherein the quantifying said target nucleic acid molecules in said sample is based on a function of said plurality of probabilities (Fig 3 where multiple targets are detected, either in singleplex or multiplex).  
With regard to claim 127, Miotke teaches a method of claim 126, wherein said method is performed without determining a number of nucleic acid molecules in any individual member of said plurality of partitions (Fig 3 where multiple targets are detected, either in singleplex or multiplex).  
With regard to claim 128, Miotke teaches a method of claim 126, wherein said method is performed without determining a number of partitions comprising a nucleic acid sequence corresponding to said target nucleic acid molecules (Fig 3 where multiple targets are detected, either in singleplex or multiplex).  
With regard to claim 129, Miotke teaches a method of claim 126, wherein said function is a sum (Fig 3 where multiple targets are detected, either in singleplex or multiplex).  
With regard to claim 130, Miotke teaches a method of claim 1, wherein the method is performed without determining a number of partitions which comprise two or more of said 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McDermott et al, (Anal Chem, 2013, 85, 11619-11627, IDS reference).

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



.